PER CURIAM
Claimant appeals the order of the Workers’ Compensation Board affirming the referee’s denial of his claim for aggravation. We reverse.
Claimant suffered an on-the-job injury on December 19, 1978, and an off-the-job injury on July 4, 1980. The successive injuries first produced and then exacerbated a fracture of the tuberosity of the carpal scaphoid in claimant’s right wrist. The referee found that after the initial injury claimant had a fibrous union in the fracture area which made a reinjury more likely. The referee denied the claim with the explanation that the second incident was a material contributing cause of the worsened condition. The referee misapplied the test for determining compensability of subsequent injuries.
There was no evidence to contradict the treating physician’s testimony that claimant had only a fibrous union in the area of the fracture following the initial injury. The bone was not able to take as much stress as a normal one. After the second incident, the fracture was more obvious and the fracture fragment slightly displaced. Claimant’s condition has worsened since the prior determination order. We hold that claimant’s initial on-the-job injury was a material contributing cause of his worsened condition. Grable v. Weyerhaeuser Company, 55 Or App 627, 639 P2d 677 (1982).
Reversed and remanded for entry of an order that the claim be accepted.